DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 20 January 2021.
The amendment filed 20 January 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 20 January 2021.
Claims 1-6 are pending before the Office and currently examined.
Status of Rejections and Objections Pending Since the Office Action of 21 September 2020
The rejections under 35 USC 102(a)(1) based upon the Tateyama reference are overcome by Applicant’s amendment to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tateyama et al. (US PG Publication 2005/0016183 A1; hereinafter “Tateyama”) in view of Akiba (US PG Publication 2003/0140957 A1; hereinafter “Akiba”).
Regarding claim 1, Tateyama teaches a housing for a thermoelectric module (abstract and Fig. 11), the housing comprising: 
a housing enveloping the thermoelectric module (housing corresponding to lid 2/kovar 7/brazing 8/metal film 15 shown surrounding thermoelectric elements 10/11; paragraphs 0032, 0036-0037, 0040, 0046, 0061); and 
a heat barrier unit configured to prevent a flow of heat from being transferred through a sidewall of the housing (first interpretation where heat barrier unit corresponds to frame 9 made of a ceramic board, i.e. insulating, and therefore preventing heat from flowing through sides of the housing in Fig. 11; paragraph 0040. See also second interpretation where heat barrier unit corresponds to glass balls 52 which prevent heat from being transferred to the sides of the housing; Fig. 11 and paragraph 0061). 

Akiba teaches thermoelectric modules (abstract; Fig. 11). Akiba teaches a water cooling jacket (31) to cool the periphery of the housing (11) of the thermoelectric module (10; Fig. 11). Akiba teaches that including cooling water (30) in the cooling jacket allows for more efficient cooling of the housing and thereby enhances the efficiency of power generation of the thermoelectric module/elements (paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tateyama and include a cooling jacket with flowing cooling water to cool the housing of the thermoelectric module, and thereby enhance the power generation efficiency of the module, as taught above by Akiba. The modification would necessarily result in a cooling unit on the housing including a cooling body with a cooling fluid passing therethrough (see Akiba Fig. 11), and an extension portion extending from one side of the cooling body toward and contacting at least a portion of the heat barrier unit (see in Akiba Fig. 11, e.g. side of jacket 31 extending and contacting the housing 11, which would necessarily at least indirectly contact the heat barrier unit by virtue of the intervening housing structure of the modified device, broadly recited), as recited in instant claim 1
Regarding claim 2, modified Tateyama further teaches the housing includes a first base (i.e. lid 2), a second base spaced apart from the first base (metal film 15; see Fig. 11), and the 
Regarding claim 3, modified Tateyama further teaches the housing is formed of a metal material (kovar forming lid 2, thus a metal material and see also metal film 15; paragraphs 0037 and 0040, and the heat barrier unit is formed of a material having a thermal conductivity lower than that of the housing (heat barrier unit of frame 9 is ceramic board of Al2O3, which has a lower thermal conductivity than the lid/metal film forming the housing as claimed. See also second interpretation of glass balls 52, which also have lower thermal conductivity as claimed). 
Regarding claim 4, modified Tateyama further teaches an electric wire connected to an electrode passes through the heat barrier unit and is disposed in a horizontal direction (see wire e.g. lead 18; paragraph 0037 and Fig. 11). 
Regarding claim 5, modified Tateyama further teaches the thermoelectric module comprises: at least one pair of thermoelectric elements having opposite polarities and alternating with each other (p-type and n-type thermoelectric elements 10, 11 alternating in Fig. 11; paragraph 0038); and 
a plurality of electrodes connecting the pair of thermoelectric elements in series (electrodes 5, 13; paragraph 0038). 
Regarding claim 6, modified Tateyama teaches the housing according to claim 5, and further teaches the thermoelectric module further comprises a pair of insulating boards attached to the plurality of electrodes (heat radiating side board 14 of ceramic material and .
Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendment. Modified Tateyama teaches the features of amended claim 1, as set forth above.
Applicant’s arguments with respect to claims dependent (claims 2-6) from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.